Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach and/or fairly suggest, alone or in combination, the specific limitations of a device for measuring an acceleration including a vibrating accelerometer comprising a substrate constituted by a semiconductor material and forming a fixed framework of said accelerometer; a test mass constituted by one and the same material as the substrate and connected to the fixed framework such that the test mass translating along at least one sensitive axis of the vibrating accelerometer; guiding means constituted by one and the same material as the substrate and connected to the fixed framework and to the test mass such that the guiding means guiding the test mass in the direction of the at least one sensitive axis; a layer constituted by a piezoelectric semiconductor material and deposited on the substrate such that the layer being prestressed in tension; a resonator located in the layer and connected to the fixed framework such that the resonator undergoing tension or compression in the direction of the at least one sensitive axis; at least one transducer connected to the resonator such that the at least one transduce actuating the resonator, keeping the resonator oscillating and/or detecting an electrical signal generated by the resonator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861